UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1915


MAGDA M. ZIDAN,

                  Plaintiff - Appellant,

          v.

STATE   OF  MARYLAND,  DEPARTMENT          OF    PUBLIC     SAFETY   AND
CORRECTIONAL SERVICES,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Susan K. Gauvey, Magistrate Judge.
(1:10-cv-01792-SKG)


Submitted:   November 20, 2012                  Decided: November 26, 2012


Before TRAXLER,     Chief   Judge,   and    SHEDD     and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Magda M. Zidan, Appellant Pro Se. Lisa O’Mara Arnquist, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Pikesville, Maryland;
Michael O’Connor Doyle, Assistant Attorney General, Diane
Carroll Bustos, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Magda   M.    Zidan    appeals    from   the   magistrate     judge’s

order * granting summary judgment in favor of Defendant in her

employment discrimination action.             We have reviewed the record

and find no reversible error.               Accordingly, we grant leave to

proceed in forma pauperis and affirm for the reasons stated by

the magistrate judge.          Zidan v. Maryland, No. 1:10-cv-01792-SKG

(D. Md. July 17, 2012).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       the   court   and   argument      would   not   aid   the

decisional process.



                                                                         AFFIRMED




     *
       The parties consented to the exercise of jurisdiction by
the magistrate judge pursuant to 28 U.S.C. § 636(c) (2006).



                                        2